Citation Nr: 1633946	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a request for a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $23,338.00 was timely.

2.  Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the calculated amount of $23, 338.00.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1992 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  A June 18, 2002 SHARE screen informed the RO that the Veteran was receiving Social Security Administration (SSA) benefits, effective May 1999.

2.  An October 9, 2002 letter notified the Veteran that his debt was $23, 338.00 and advised him how he can pay the debt, and that he had the right to dispute the debt and request waiver.  Enclosed with this letter was an attachment that notified him of his rights and obligations, including that a request for a waiver of the debt "only lasts for 180 days."  This letter was not sent to the Veteran's address of record.

3.  As the Veteran is not shown to have received the notice of his rights to request a waiver prior to his actual waiver request in August 2011, his request for waiver must be considered as having been filed within 180 days.

4.  Although the Veteran was at fault for creation of the overpayment of pension benefits, collection of the instant debt would result in undue financial hardship.



CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of education benefits in the amount of $23,338.00 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal involves a request for waiver of recovery of an overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify provisions of the Veterans' Claims Assistance Act do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any outstanding records or additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

Analysis

A request for waiver of recovery of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

Here, the RO determined that the Veteran had received an overpayment of pension benefits as a result of a June 2002 SHARE screen informing VA that the Veteran had been receiving SSA benefits since May 1999.  The SSA benefits had not been reported by the Veteran on his financial reports.  An August 2002 award reduced the Veteran's pension effective July 1, 1999 due to the unreported SSA income.

A June 27, 2002 letter was sent to the Veteran's address of record (a street address) informing him of the overpayment and requesting that he clarify the difference between the income reported by SSA and the income he reported to VA.

An August 2002 letter notifed the Veteran at his address of record (a street address) that he would have a reduction of benefits effective July 1, 1999 as a result of the overpayments made.  The letter indicated that another letter, detailing the amount of the overpayment and the Veteran's rights, would be shortly forthcoming.

An October 2002 letter was sent to the Veteran at a P.O. Box address.  This letter included the information regarding the amount of overpayment, the Veteran's rights to appeal the amount, and the information regarding requesting a waiver of recovery of the overpayment within 180 days.  Although there is no indication that this letter was returned to sender, the P.O. Box address was not the most recent address provided by the Veteran.  Indeed a November 2002 letter from the RO was sent to his street address, the June and August 2002 letters regarding the overpayment were sent to his street address, and his most recent contact with VA (an August 2001 authorization to release medical records) included that his current address was his street address.  Additionally, the Vetran has affirmatively reported that he did not receive this notice in 2002.

Given that the October 2002 notice, which included information on the ability to request a waiver of recovery of the overpayment, is not shown to have been sent to the Veteran's correct address of record, and resolving reasonable doubt in his favor that he did not know of his ability to request a waiver until 2011, the Board must conclude that he did not receive the misaddressed notice.  Accordingly, since the controlling regulation requires receipt of such notice prior to the commencement of the 180 day time limit for filing a waiver claim, the Board must conclude that the Veteran's waiver request is timely.  See 38 C.F.R. § 1.963(b).

The Board will turn to the merits of the Veteran's request.  In light of the favorable outcome below, the Board finds no prejudice in proceeding with a decision without remaining the claim to the RO for consideration on the merits.

The Board finds that there is no indication that he has exhibited fraud, misrepresentation or bad faith.  38 U.S.C.A. § 5302.  The evidence does show that the Veteran was at fault for the creation of the overpayment as he did not inform VA in a timely manner of his SSA income.  A February 2000 Financial Status Report showed the Veteran was receiving $970.00 in pension benefits or other income, and had total monthly expenses of $515.00.  A May 2000 Financial Status Report showed the Veteran was receiving $970.00 in monthly gross salary (he did not indicate the source), and that he had $600.00 in total monthly expenses.  These Financial Status Reports were provided prior to the discovery of his overpayment.  A November 2004 VA letter noted the Veteran was entitled to $364.00 per month in pension benefits, and that $232.00 was apportioned to his son, and another $115.00 would be apportioned for his overpayment, resulting in the Veteran receiving only $17.00 per month.  An August 2011 Financial Status Report noted the Veteran had an income from working as a bus driver of $900.00 per month, $126.00 for pension benefits, and $51.00 from SSA (or $1,077.00 total) and he reported total monthly expenses of $1,733.00.  His expenses exceeded his income by more than $600 per month.  The Board does not have a basis for finding this report not credible. 

Consequently, the Board finds repayment of the debt constitutes undue hardship and that this outweighs the other factors that must be considered in making a waiver determination, including the Veteran's fault.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  Accordingly, resolving all reasonable doubt in the Veteran's favor, recovery of the overpayment is against equity and good conscience and a waiver is warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 3.102.



ORDER

The Veteran's claim for waiver of recovery of the overpayment pension benefits in the calculated amount of $23,338.00 was timely.

Waiver of recovery of the overpayment of Department of Veterans Affairs (VA) benefits in the calculated amount of $23,338.00 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


